            Case 1:20-cv-02591-RDM Document 1 Filed 09/15/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 WASHINGTON BLADE
 1712 14th St., NW,
 Washington, D.C. 20009

 and

 CHRIS JOHNSON
 c/o Washington Blade
 1712 14th St., NW,
 Washington, D.C. 20009
                                                    Civil Action No. _____________________
                Plaintiffs,

        v.

 UNITED STATES
 DEPARTMENT OF LABOR
 200 Constitution Avenue, NW
 Washington, D.C. 20210

                Defendant.



             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       The Washington Blade and Chris Johnson (“Johnson”) (collectively, “Plaintiffs”), by and

through undersigned counsel, hereby allege as follows:

       1.      This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”

or the “Act”), for declaratory, injunctive, and other appropriate relief brought by the Washington

Blade and its Chief Political and White House Reporter Chris Johnson.

       2.      By this action, Plaintiffs seek to compel the United States Department of Labor

(“DOL”) to comply with its obligations under FOIA to release records that Plaintiffs requested




                                                1
            Case 1:20-cv-02591-RDM Document 1 Filed 09/15/20 Page 2 of 7




from DOL’s Office of Federal Contract Compliance Programs. Plaintiffs are statutorily entitled

to disclosure of the requested records, which Defendant has withheld in violation of the Act.

                                            PARTIES

       3.      Plaintiff Washington Blade was founded in 1969 and covers issues pertaining to

the LGBTQ community in and around Washington, D.C. and abroad. It is the oldest LGBTQ

newspaper in the United States. Its office is located at 1712 14th St., NW, Second Floor,

Washington, D.C. 20009.

       4.      Plaintiff Chris Johnson is the Chief Political and White House Reporter at the

Washington Blade, where he covers developments concerning LGBTQ issues with respect to the

White House, Congress, and the federal courts. His office is located at 1712 14th St., NW, Second

Floor, Washington, D.C. 20009.

       5.      Defendant United States Department of Labor is an agency of the federal

government within the meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f) that has possession,

custody, and/or control of the records that Plaintiffs seek. DOL’s headquarters is located at 200

Constitution Avenue, NW, Washington, D.C. 20210.

                                JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action and personal jurisdiction

over Defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

       7.      Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                             FACTS

                                    Plaintiffs’ FOIA Request

       8.      On August 29, 2019, Johnson, on behalf of himself and the Washington Blade,

submitted a FOIA request to the DOL via email (the “Request”). A true and correct copy of the

Request is attached hereto as Exhibit A and is incorporated by reference herein.

                                                 2
            Case 1:20-cv-02591-RDM Document 1 Filed 09/15/20 Page 3 of 7




       9.      The Request was directed to DOL’s Office of Federal Contract Compliance

Programs. The Request sought “all emails to and from the persons in the roles of director, deputy

director and director of policy including the words ‘religion’ or ‘religious’ from Jan. 20, 2017 to

Aug. 30, 2019.”     Ex. A.    The Request identified Johnson and the Washington Blade as

representatives of the news media. Id.

       10.     The Request sought expedited processing pursuant to 5 U.S.C. § 552(a)(6)(E). Id.

       11.     By letter dated September 13, 2019, DOL acknowledged receipt of the Request and

assigned it tracking number 882203. A true and correct copy of the DOL’s acknowledgment letter

is attached hereto as Exhibit B. In its acknowledgement letter, DOL stated that it had granted

Johnson fee status as a representative of the news media. Ex. B. DOL also stated that it was

extending the time to provide a determination by an additional ten business days. Id.

       12.     On November 7, 2019, DOL FOIA staff emailed Johnson asking to modify the

“[R]equest to limit the search to the body of the letter and not the attachments[.]” A true and

correct copy of DOL’s November 7, 2019 email is attached hereto as Exhibit C.

       13.     By email that same day, Johnson agreed to DOL’s request to limit its search to the

body of emails and not attachments. See id.

       14.     On March 4, 2020, Johnson emailed DOL to ask for an estimated date of

completion for the Request. See id.

       15.     By email that same day, DOL FOIA staff informed Johnson that there was no

estimated date of completion for the Request. See id.

       16.     On May 4, 2020, Johnson administratively appealed DOL’s failure to timely

respond to the Request (the “Administrative Appeal”) via email. A true and correct copy of the

Administrative Appeal is attached hereto as Exhibit D and is incorporated by reference herein.




                                                3
          Case 1:20-cv-02591-RDM Document 1 Filed 09/15/20 Page 4 of 7




       17.     By letter dated May 14, 2020, DOL’s Appeals Unit acknowledged receipt of the

Administrative Appeal, assigning it tracking number 200120, and informed Johnson that the

appeal was “being processed.” A true and correct copy of DOL’s acknowledgement of the

Administrative Appeal is attached hereto as Exhibit E.

                                 Current Status of the Request

       18.     As of the filing of this Complaint, Plaintiffs have received no further

communication from DOL with respect to the Request.

       19.     As of the filing of this Complaint, Plaintiffs have received no further response to

their Administrative Appeal of DOL’s failure to timely respond to the Request.

       20.     As of the filing of this Complaint, Plaintiffs have received neither a final

determination nor any records in response to the Request.

       21.     As of the filing of this Complaint, the Request has been pending for 378 days.

                                     CAUSES OF ACTION

                                            COUNT I

                   VIOLATION OF FOIA FOR FAILURE TO COMPLY
                          WITH STATUTORY DEADLINES

       22.     Plaintiffs repeat, reallege, and incorporate the allegations set forth in the foregoing

Paragraphs 1 through 21 as though fully set forth herein.

       23.     Defendant is an agency subject to FOIA. 5 U.S.C. §§ 552(f), 551.

       24.     The Request properly seeks records within the possession, custody, and/or control

of Defendant under FOIA.

       25.     The Request complied with all applicable regulations regarding the submission of

FOIA requests.




                                                 4
           Case 1:20-cv-02591-RDM Document 1 Filed 09/15/20 Page 5 of 7




       26.     Defendant failed to make a timely determination regarding Plaintiffs’ Request,

violating the statutory deadline imposed by FOIA. 5 U.S.C. § 556(a)(6)(A).

       27.     Plaintiffs have or are deemed to have exhausted applicable administrative remedies

with respect to the Request. 5 U.S.C. § 552(a)(6)(C)(i).

                                            COUNT II

                         VIOLATION OF FOIA FOR UNLAWFUL
                         WITHHOLDING OF AGENCY RECORDS

       28.     Plaintiffs repeat, reallege, and incorporate the allegations set forth in the foregoing

Paragraphs 1 through 21 as though fully set forth herein.

       29.     Defendant is an agency subject to FOIA. 5 U.S.C. §§ 552(f), 551.

       30.     The Request properly seeks records within the possession, custody, and/or control

of Defendant under FOIA.

       31.     The Request complied with all applicable regulations regarding the submission of

FOIA requests.

       32.     Defendant has not released any records or portions thereof in response to the

Request.

       33.     Defendant has not cited any exemptions to withhold records or portions thereof that

are responsive to the Request.

       34.     Defendant has not identified whether or how release of the records sought by the

Request would foreseeably harm an interest protected by a FOIA exemption and/or why disclosure

is prohibited by law. 5 U.S.C. § 552(a)(8).

       35.     Defendant has improperly withheld records responsive to the Request in violation

of FOIA. 5 U.S.C. § 552(a)(3)(A).




                                                 5
          Case 1:20-cv-02591-RDM Document 1 Filed 09/15/20 Page 6 of 7




       36.     Plaintiffs have and/or are deemed to have exhausted applicable administrative

remedies with respect to the Request. 5 U.S.C. § 552(a)(6)(A)(ii); id. § 552(a)(6)(C)(i).

                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request this Court:

    (1) order Defendant to conduct a search reasonably calculated to identify all records

       responsive to the Request,

    (2) Order Defendant to immediately disclose, in their entirety, all records responsive to

       Request that are not specifically exempt from disclosure under FOIA;

    (3) issue a declaration that Plaintiffs are entitled to disclosure of the requested records;

   (4) enjoin Defendant from continuing to withhold any and all non-exempt records or

       portions thereof responsive to the Request;

    (5) award Plaintiffs reasonable attorney fees and costs reasonably incurred in this action

       pursuant to 5 U.S.C. § 552(a)(4)(E); and

    (6) grant such other relief as the Court may deem just and proper.


Dated: September 15, 2020

                                               Respectfully submitted,

                                               /s/ Katie Townsend
                                                  Katie Townsend
                                                  D.C. Bar No. 1026115
                                                  Email: ktownsend@rcfp.org
                                                  Adam A. Marshall
                                                  D.C. Bar No. 1029423
                                                  Email: amarshall@rcfp.org
                                                  Gunita Singh
                                                  D.C. Bar No. 1601923
                                                  Email: gsingh@rcfp.org
                                                  THE REPORTERS COMMITTEE FOR
                                                  FREEDOM OF THE PRESS
                                                  1156 15th St. NW, Suite 1020
                                                  Washington, DC 20005

                                                  6
Case 1:20-cv-02591-RDM Document 1 Filed 09/15/20 Page 7 of 7




                            Phone: 202.795.9303
                            Facsimile: 202.795.9310

                            Counsel for Plaintiffs




                             7
